Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments and/or arguments filed on 11/16/2020. As per applicants request, claims 1-2, 14, and 17 have been amended. Claim 19 has been added. No claims have been cancelled. Claims 1-19 remain pending.

In response to applicant’s amendments and/or arguments filed on 11/16/2020, the 35 U.S.C. 103 rejections made for claims 1-18 in the previous office action have been withdrawn.

In response to applicant’s amendments and/or arguments filed on 11/16/2020, the 35 U.S.C. 112(b) rejections made for claims 1-18 in the previous office action have been withdrawn.


Reason for Allowance
The following is an examiners statement of reasons for allowance: Claims 1, 14, and 17 are considered to be allowable as none of the references of record, either alone or in combination, fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Regarding Claims 1, 14, and 17
	
“calculating a node value of a first node among the plurality of hidden nodes using each propagated value propagated to the first node, the node value including an average value of possible values of the first node; and updating, using a processor, a weight parameter used to calculate each propagation value propagated to the first node using a corresponding input value, a variance in a probability distribution of input values, and a calculated error of the node value at the one time point.”
	The closest prior art of record includes Osogami which discloses a dynamic Boltzmann machine that is trained using a collection of static patterns. However, Osogami is silent with regard to the recited node value calculations including an average value and wherein the weight parameter is updated using an input value, a variance in a probability distribute, and a calculated error.
	In addition, Courville discloses a spike and slab restricted Boltzmann machine that uses hhidden units that are associated with both a binary spike variable and a real vector valued slab variable. However, Courville is also silent with regard to the recited node value calculations including an average value and wherein the weight parameter is updated using an input value, a variance in a probability distribute, and a calculated error.
	Furthermore, Huang et al. “Advanced mean-field theory of the restricted Boltzmann machine” discloses a restricted Boltzmann machine with a developed mean-field theory used to evaluate free energy of the Boltzmann machine. However, Huang is silent with regard to the recited node value calculations including an average value and wherein the weight parameter is updated using an input value, a variance in a probability distribute, and a calculated error.
	

Dependent claims 1-13, 15-16 and 18-19 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./Examiner, Art Unit 2122   

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122